DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to the rejection of claims 1-4, 7-15, 17, 19, 20, 22, and 23 have been fully considered and are persuasive. The rejection of claims 1-4, 7-15, 17, 19, 20, 22, and 23 has been withdrawn.
Allowable Subject Matter
Claims 1-4, 7-15, 17, 19, 20, 22 and 23 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the claim is deemed to be directed to a nonobvious improvement over US 5,186,100. The claim comprises an adjustment mechanism associated with the metering roller and which maintains a gap of at least approximately 0.002 inches between the metering roller and the ink roller when the metering roller is in the first ink transfer position, the adjustment mechanism configured to move the metering roller from the first ink transfer position to the second dwell position; and a transfer roller positioned downstream from the metering roller, wherein in the first ink transfer position the metering roller is in continuous contact with and transfers ink to the transfer roller, and wherein the adjustment mechanism is operable to move an axle of the metering roller away from an axle of the ink roller and an axle of the transfer roller to transfer the metering roller from the first ink transfer position to the second dwell position, so as to optimize and to control the decorating an exterior surface of a metallic container.
Regarding claim 12, the claim is deemed to be directed to a nonobvious improvement over .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEO T HINZE whose telephone number is (571)272-2864. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LEO T HINZE/
Patent Examiner
AU 2853
01 February 2022

/Leslie J Evanisko/            Primary Examiner, Art Unit 2853